 



Exhibit 10.4
Amendment No. 4 to Goods Agreement ROC-P-68
This Amendment No. 4 (“the Amendment”) to the Goods Agreement ROC-P-68 (the
“Agreement”) dated April 15, 1999 by and between International Business Machines
Corporation (“IBM”) and Brocade Communications Systems Inc. (“Brocade-US”) is
made and entered into this 30th day of March 2006 by and among Brocade-US, IBM
and Brocade Communications Switzerland, SarL, a corporation organized under the
laws of Switzerland and having its principal place of business at 29-31 Route de
L’Aeorport, Geneva, Switzerland (“Brocade-Switzerland”).
WHEREAS, Statement of Work #1 to the Goods Agreement, as subsequently amended,
covers all aspects of [**] and details both parties’ responsibilities and
obligations in the areas of [**], it does not cover [**]
WHEREAS, IBM wishes to provide support to [**] if from time to time those end
users request that IBM provide support to [**] without regard to whether [**].
WHEREAS, the parties wish to amend the Agreement to allow IBM to provide [**]
THEREFORE, in consideration of the above and the other respective promises of
the parties set forth herein, the parties hereto agree as follows and such
agreement is incorporated into the Agreement.

1)   The parties agree to add the following provisions to the Agreement as
Section 9.7 [**]       9.7.1. Pricing and Payment. IBM requests that Brocade
provide [**] products, and will purchase this support in accordance with the
Brocade Service Pricing Work Sheet (“Brocade Pricing”) attached as Attachment 1,
which may be updated by Brocade upon [**] days’ written notice to IBM. IBM
understands that it will only be entitled to [**] for which it has paid the
applicable support fee indicated on Attachment 1, and such support will only be
entitled for the term of the support contract purchased.

  1)   Procedure.

  a.   The products must be the [**]. IBM will document the serial numbers of
hardware and version of software for each product that will be supported.
Brocade will [**], upon payment by IBM of the applicable maintenance and support
fees.     b.   IBM agrees that it will escalate [**] and will [**] any [**]
issues to Brocade. IBM also understands that [**] day replacement process, and
the returned [**] branded, unless IBM agrees to pay an additional fee (to be
determined) to convert [**].     c.   To register a [**] a physical PO should be
provided to Brocade. A separate order should be submitted for each customer.
Each order should include the customer name and location of the [**]s. Each
order will be checked to verify the [**]. Orders should be sent to Brocade from
a central office in each region. No more than 3 order submission points should
be identified. If a spreadsheet is submitted with the Purchase Order the price
on the PO must match the total on the spreadsheet. Any invalid [**] will be
rejected and will not be supported.     d.   Brocade will send IBM a confirming
email and invoice. Brocade will update any entitlement databases. Brocade will
also provide [**] according to the Agreement.     e.   “[**]” refers to the
[**], for issues that cannot reasonably be resolved by [**], such as [**]. [**]
is provided through telephone and e-mail support during normal Brocade business
hours and after-hours support for [**] problems. For more details, please refer
to Brocade’s [**]

    9.7.2. Disclaimer. Notwithstanding the foregoing, Brocade will have no
obligation to provide support beyond the End of Service Life (“EOSL”) of any
hardware or software product.

 

[**]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



2) No Other Changes. All other terms and conditions of the Agreement shall
remain unchanged.
3) Counterparts. This Amendment may be executed in two or more counterparts, all
of which, taken together, shall be regarded as one and the same instrument.
IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 4 to the
Agreement by their duly authorized representatives. Such execution of the
Amendment may be in counterparts, each of which shall be an original and
together which shall constitute one and the same instrument.

                                 
 
                                Brocade Communications Systems, Inc.          
International Business Machines Corporation                         Systems,
Inc.    
 
                               
By:
  /s/ Ian Whiting           By:   /s/ Robert J. Tice                            
 
 
                                Print Name:   Ian Whiting       Print Name:  
Robert J. Tice
 
                               
 
                               
Title:
  VP, WW Sales           Title:   OEM Procurement GCM                          
   
 
                                Brocade Communications Switzerland, SarL.     .
                 
 
                               
By:
  /s/ Kevin L. McKenna                                                      
 
                                Print Name:   Kevin L. McKenna                  
 
 
                               
 
                               
Title:
  Director                                                      

 



--------------------------------------------------------------------------------



 



Attachment 1

 